DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 09/20/2022 has been entered.
 
Claim 1, 8, 15 are amended.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 6-11, 13-18, 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lo (US Pub 2018/0024633) in view of Ha et al (US Pub 2016/0225012).

With respect to claim 1, Lo discloses a method comprising: by program instructions on a computing device (see par 0007; discloses a system interactively displays content according to subject's action), receiving eye tracking information related to a user including a first area of interest comprising content displayed on a first display (see par 0102; discloses In a step 913, a gaze detection is determined. If gaze detection determines a gaze is not detected, the flow returns to a step 907 to capture image. If gaze detection is determined, the flow continues to a step 916. In a step 916, identity gazed contents are based on gaze direction) and a second area of interest comprising content displayed on a second display (see fig. 11c; see par 0105; discloses the flow in FIG. 9A can apply to single or multiple contents in single or multiple screens; par 0116; discloses FIG. 11C shows multiple display units connected to a computing unit. FIG. 11E shows an implementation with multiple imaging units or cameras and multiple display units. In an implementation, there is one imaging units associated with one or more display units); wherein the first area of interest comprises less than the totality of the first display area and the second area of interest comprises less than the totality of the second display (par 0094; discloses using reference point to determine whether viewer is looking at center, right, or left horizontally (i.e. each display may be divided into three regions center, right and left which are less than the totality of each display). Display contents in center, right, and left sections to simplify gaze detection; hence the use may gaze at certain region of the display and may be applied to plurality of screens; par 0136; discloses selection of content among plurality of contents displayed on the display based on eye gaze. see par 0116 as well);
Lo discloses in dependence upon the received eye tracking information, converging the content of the first display on the second display; (see par 0122; When subject moves from a display unit A's coverage to a display unit B's coverage, a subject's eye is tracked such that display unit B will display content that related to what was displayed in unit A when the subject's gaze was detected in unit A.);
Lo doesn’t expressly disclose converging the content of the first and second areas of interest included within the eye tracking information; and displaying the converged content on a single display;
In the same field of endeavor, Ha discloses system and method for controlling content based on gaze information (see par 0020); Ha further discloses converging the content of the first and second areas of interest included within the eye tracking information; (par 0047; discloses the visual gaze analyzer 202 uses the visual gaze information 210 from the visual gaze tracker to determine the visual focus of the user. The visual focus of the user can indicate to the content management system 100 whether the user is looking at a particular content item or whether the user is even looking at the display device 200 of the client device 102 based on a direction of the visual gaze; par 0035; discloses the client device 102 can include combination of TVs or monitors) and displaying the converged content on a single display; (see fig. 4D; par 0110; discloses the content management system 100 can move the second content item to the primary display area 404 with the first content item in a picture -in -picture layout);
Therefore it would have been obvious to one having ordinary skill in the art to modify the invention disclosed by Lo to display the contents from a plurality of display based on the eye tracking information on a single display as disclosed by Ha in order to allow user to see the interested contents simultaneously with other displayed contents on single display; The modification would enhance user experience and satisfaction as user may view contents of the plurality of display on a same screen.

With respect to claim 2, Lo as modified by Ha further discloses comprising: receiving eye tracking information related to a plurality of users including a plurality of areas of interest comprising a plurality of content displayed on a plurality of displays, wherein converging content includes converging, in dependence upon the received eye tracking information, the content of the plurality of areas of interest (Lo; see fig. 11c; see par 0068; discloses Groups of people 446 can walk in front of the display and view the content displayed on the screen. The camera can detect a particular person (or user) in the group of people and can change the content based on the user's eye, head, or body movement, or any combination of these. The user's eye, head, or body movement is used by the system to determine interest or disinterest for what is displayed on the screen. Par 0067; discloses There can be one or more displays 415 (e.g., two, three, four, five, or six or more displays) and one or more cameras 419 (e.g., two, three, four, five, or six or more cameras).).

With respect to claim 3, Lo as modified by Ha further discloses wherein the single display is the first display (Ha; see fig. 4D discloses the device displaying the converged content  is a single display which may be interpreted to be first display).

With respect to claim 4, Lo as modified by Ha further discloses wherein the single display is a third display (Ha; see fig. 4D; discloses the device displaying the converged content  is a separate display which may be third display).

With respect to claim 6, Lo as modified by Ha further discloses comprising: tracking converged content over time; and creating a user profile of long-term preferences (Ha; fig. 2; user profile information 216; par 0056; discloses  the user profile information 216 can include information that the content management system 100 has collected as part of a machine-learning model to identify the user's viewing habits and predicted user interactions);
Therefore it would have been obvious to one having ordinary skill in the art to modify the invention disclosed by Lo as modified by Ha to track the user’s content over time and create user profiles based on the contents as disclosed by Ha in order to effectively identify user interests and display relevant suggestion.


With respect to claim 7, Lo as modified by Ha discloses wherein the converged content is formatted to fit the single display (Ha; see fig. 4E; discloses and embodiment where the converged contents are formatted to fill the display screen);
Therefore it would have been obvious to one having ordinary skill in the art to modify the invention disclosed by Lo as modified by Ha to adjust the size of the displayed contents as disclosed by Ha in order to display the contents on the display properly.


With respect to claim 8, Lo discloses an apparatus comprising a computing device, a computer processor, and a computer memory operatively coupled to the computer processor, the computer memory storing computer program instructions that are configured to, when executed by the computer processor, cause the apparatus to perform operations comprising: (see fig. 3; par 0058; discloses FIG. 3 shows a system block diagram of computer system 201 used to execute the software of the present invention; Computer system 201 further includes subsystems such as central processor 302, system memory 304, input/output (I/O) controller 306, display adapter 308, serial or universal serial bus (USB) port 312, network interface 318, and speaker 320), receiving eye tracking information related to a user including a first area of interest comprising content displayed on a first screen (see par 0102; discloses In a step 913, a gaze detection is determined. If gaze detection determines a gaze is not detected, the flow returns to a step 907 to capture image. If gaze detection is determined, the flow continues to a step 916. In a step 916, identity gazed contents are based on gaze direction) and a second area of interest comprising content displayed on a second screen (see par 0105; discloses the flow in FIG. 9A can apply to single or multiple contents in single or multiple screens); 
wherein the first area of interest comprises less than the totality of the first display area and the second area of interest comprises less than the totality of the second display (par 0094; discloses obtain eye landmarks as a reference for content displayer at the center. The reference point will be used to determine whether viewer is looking at center, right, or left horizontally. Display contents in center, right, and left sections to simplify gaze detection; hence the use may gaze at certain region of the display);
Lo discloses in dependence upon the received eye tracking information, converging the content of the first display on the second display; (see par 0122; When subject moves from a display unit A's coverage to a display unit B's coverage, a subject's eye is tracked such that display unit B will display content that related to what was displayed in unit A when the subject's gaze was detected in unit A.);
Lo doesn’t expressly disclose converging the content of the first and second areas of interest included within the eye tracking information; and displaying the converged content on a single display;
In the same field of endeavor, Ha discloses system and method for controlling content based on gaze information (see par 0020); Ha further discloses converging the content of the first and second areas of interest included within the eye tracking information; (par 0047; discloses the visual gaze analyzer 202 uses the visual gaze information 210 from the visual gaze tracker to determine the visual focus of the user. The visual focus of the user can indicate to the content management system 100 whether the user is looking at a particular content item or whether the user is even looking at the display device 200 of the client device 102 based on a direction of the visual gaze; par 0035; discloses the client device 102 can include combination of TVs or monitors) and displaying the converged content on a single display; (see fig. 4D; par 0110; discloses the content management system 100 can move the second content item to the primary display area 404 with the first content item in a picture -in -picture layout);
Therefore it would have been obvious to one having ordinary skill in the art to modify the invention disclosed by Lo to display the contents from a plurality of display based on the eye tracking information on a single display as disclosed by Ha in order to allow user to see the interested contents simultaneously with other displayed contents on single display; The modification would enhance user experience and satisfaction as user may view contents of the plurality of display on a same screen.

With respect to claim 9, Lo as modified by Ha further discloses comprising: receiving eye tracking information related to a plurality of users including a plurality of areas of interest comprising a plurality of content displayed on a plurality of displays, wherein converging content includes converging, in dependence upon the received eye tracking information, the content of the plurality of areas of interest (Lo; see par 0068; discloses Groups of people 446 can walk in front of the display and view the content displayed on the screen. The camera can detect a particular person (or user) in the group of people and can change the content based on the user's eye, head, or body movement, or any combination of these. The user's eye, head, or body movement is used by the system to determine interest or disinterest for what is displayed on the screen. Par 0067; discloses There can be one or more displays 415 (e.g., two, three, four, five, or six or more displays) and one or more cameras 419 (e.g., two, three, four, five, or six or more cameras).).

With respect to claim 10, Lo as modified by Ha further discloses wherein the single display is the first display (Ha; see fig. 4D discloses the device displaying the converged content  is a single display which may be interpreted to be first display).

With respect to claim 11, Lo as modified by Arrasvuori further discloses wherein the single screen is a third screen (Ha; see fig. 4D; discloses the device displaying the converged content  is a separate display which may be third display).

With respect to claim 13, Lo as modified by Ha further discloses comprising: tracking converged content over time; and creating a user profile of long-term preferences (Ha; fig. 2; user profile information 216; par 0056; discloses  the user profile information 216 can include information that the content management system 100 has collected as part of a machine-learning model to identify the user's viewing habits and predicted user interactions);
Therefore it would have been obvious to one having ordinary skill in the art to modify the invention disclosed by Lo as modified by Ha to track the user’s content over time and create user profiles based on the contents as disclosed by Ha in order to effectively identify user interests and display relevant suggestion.

With respect to claim 14, Lo as modified by Ha discloses  wherein the converged content is formatted to fit the single screen (Ha; see fig. 4E; discloses and embodiment where the converged contents are formatted to fill the display screen);
Therefore it would have been obvious to one having ordinary skill in the art to modify the invention disclosed by Lo as modified by Ha to adjust the size of the displayed contents as disclosed by Ha in order to display the contents on the display properly.


With respect to claim 15, Lo discloses a computer program product comprising a computer readable storage medium and computer program instructions stored therein that are configured to, when executed by a processor, cause a computer to perform operations comprising: (par 0056; discloses A computer-implemented or computer-executable version or computer program product of the invention may be embodied using, stored on, or associated with computer-readable medium. A computer-readable medium may include any medium that participates in providing instructions to one or more processors for execution), receiving eye tracking information related to a user including a first area of interest comprising content displayed on a first screen (see par 0102; discloses In a step 913, a gaze detection is determined. If gaze detection determines a gaze is not detected, the flow returns to a step 907 to capture image. If gaze detection is determined, the flow continues to a step 916. In a step 916, identity gazed contents are based on gaze direction) and a second area of interest comprising content displayed on a second screen  (see fig. 11c; see par 0105; discloses the flow in FIG. 9A can apply to single or multiple contents in single or multiple screens; par 0116; discloses FIG. 11C shows multiple display units connected to a computing unit. FIG. 11E shows an implementation with multiple imaging units or cameras and multiple display units. In an implementation, there is one imaging units associated with one or more display units); 
wherein the first area of interest comprises less than the totality of the first display area and the second area of interest comprises less than the totality of the second display (par 0094; discloses obtain eye landmarks as a reference for content displayer at the center. The reference point will be used to determine whether viewer is looking at center, right, or left horizontally. Display contents in center, right, and left sections to simplify gaze detection; hence the use may gaze at certain region of the display);
Lo discloses in dependence upon the received eye tracking information, converging the content of the first display on the second display; (see par 0122; When subject moves from a display unit A's coverage to a display unit B's coverage, a subject's eye is tracked such that display unit B will display content that related to what was displayed in unit A when the subject's gaze was detected in unit A.);
Lo doesn’t expressly disclose converging the content of the first and second areas of interest included within the eye tracking information; and displaying the converged content on a single display;
In the same field of endeavor, Ha discloses system and method for controlling content based on gaze information (see par 0020); Ha further discloses converging the content of the first and second areas of interest included within the eye tracking information; (par 0047; discloses the visual gaze analyzer 202 uses the visual gaze information 210 from the visual gaze tracker to determine the visual focus of the user. The visual focus of the user can indicate to the content management system 100 whether the user is looking at a particular content item or whether the user is even looking at the display device 200 of the client device 102 based on a direction of the visual gaze; par 0035; discloses the client device 102 can include combination of TVs or monitors) and displaying the converged content on a single display; (see fig. 4D; par 0110; discloses the content management system 100 can move the second content item to the primary display area 404 with the first content item in a picture -in -picture layout);
Therefore it would have been obvious to one having ordinary skill in the art to modify the invention disclosed by Lo to display the contents from a plurality of display based on the eye tracking information on a single display as disclosed by Ha in order to allow user to see the interested contents simultaneously with other displayed contents on single display; The modification would enhance user experience and satisfaction as user may view contents of the plurality of display on a same screen.

With respect to claim 16, Lo as modified by Ha further discloses comprising: receiving eye tracking information related to a plurality of users including a plurality of areas of interest comprising a plurality of content displayed on a plurality of screens, wherein converging content includes converging, in dependence upon the received eye tracking information, the content of the plurality of areas of interest (Lo; see par 0068; discloses Groups of people 446 can walk in front of the display and view the content displayed on the screen. The camera can detect a particular person (or user) in the group of people and can change the content based on the user's eye, head, or body movement, or any combination of these. The user's eye, head, or body movement is used by the system to determine interest or disinterest for what is displayed on the screen. Par 0067; discloses There can be one or more displays 415 (e.g., two, three, four, five, or six or more displays) and one or more cameras 419 (e.g., two, three, four, five, or six or more cameras).).

With respect to claim 17, Lo as modified by Ha further discloses wherein the single display is the first display (Ha; see fig. 4D discloses the device displaying the converged content  is a single display which may be interpreted to be first display).

With respect to claim 18, Lo as modified by Ha further discloses wherein the single display is a third display (Ha; see fig. 4D; discloses the device displaying the converged content  is a separate display which may be third display).


With respect to claim 20, Lo as modified by Ha further discloses comprising: tracking converged content over time; and creating a user profile of long-term preferences (Ha; fig. 2; user profile information 216; par 0056; discloses  the user profile information 216 can include information that the content management system 100 has collected as part of a machine-learning model to identify the user's viewing habits and predicted user interactions);
Therefore it would have been obvious to one having ordinary skill in the art to modify the invention disclosed by Lo as modified by Ha to track the user’s content over time and create user profiles based on the contents as disclosed by Ha in order to effectively identify user interests and display relevant suggestion.


Claims 5, 12, 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lo (US Pub 2018/0024633) in view of Ha et al (US Pub 2016/0225012) and Gewecke et al (US Pub 2012/0102410).

With respect to claim 5, Lo as modified by Ha don’t expressly disclose wherein displaying the converged content includes focusing the content by scaling content that is more popular to be larger than content that is less popular;
Gewecke discloses media management for multi-user group where Gewecke discloses displaying the content includes focusing the content by scaling content that is more popular to be larger than content that is less popular (see par 0007; discloses Display size of each image in the matrix may determined at least in part by a popularity score determined for each content identifier, with more popular titles being displayed at a relatively larger size than relatively less popular titles);
Therefore it would have been obvious to one having ordinary skill in the art to modify the invention disclosed by Lo as modified by Ha to display the popular contents with larger size as compared to less popular contents as disclosed by Gewecke to allow user to easily identify popular items among plurality of items.

With respect to claim 12, Lo as modified by Ha don’t expressly disclose wherein displaying the converged content includes focusing the content by scaling content that is more popular to be larger than content that is less popular;
Gewecke discloses media management for multi-user group where Gewecke discloses displaying the content includes focusing the content by scaling content that is more popular to be larger than content that is less popular (see par 0007; discloses Display size of each image in the matrix may determined at least in part by a popularity score determined for each content identifier, with more popular titles being displayed at a relatively larger size than relatively less popular titles);
Therefore it would have been obvious to one having ordinary skill in the art to modify the invention disclosed by Lo as modified by Ha to display the popular contents with larger size as compared to less popular contents as disclosed by Gewecke to allow user to easily identify popular items among plurality of items.

With respect to claim 19, Lo as modified by Ha don’t expressly disclose wherein displaying the converged content includes focusing the content by scaling content that is more popular to be larger than content that is less popular;
Gewecke discloses media management for multi-user group where Gewecke discloses displaying the content includes focusing the content by scaling content that is more popular to be larger than content that is less popular (see par 0007; discloses Display size of each image in the matrix may determined at least in part by a popularity score determined for each content identifier, with more popular titles being displayed at a relatively larger size than relatively less popular titles);
Therefore it would have been obvious to one having ordinary skill in the art to modify the invention disclosed by Lo as modified by Ha to display the popular contents with larger size as compared to less popular contents as disclosed by Gewecke to allow user to easily identify popular items among plurality of items.


Response to Arguments
9.	Applicant’s arguments with respect to claim(s) 1-20 have been considered but are moot because the arguments do not apply to new references being used in the current rejection.
 Furthermore applicant’s representative argued that Lo fails to teach wherein the first area of interest comprises less than the totality of the first display area and the second area of interest comprises less than the totality of the second display; However examiner respectfully disagrees, Lo discloses tracking user gaze on first display among plurality of display and identifying a first content among plurality of contents displayed on the first display (see par 0136; discloses : detect a gaze event of a person, where the gaze event indicates a selection by the person's eye gaze of either at least a first content or a second content shown on the first display;); Hence Lo discloses wherein the first area of interest comprises less than the totality of the first display area; Lo discloses tracking user gaze across plurality of displays. Hence Lo discloses wherein the first area of interest comprises less than the totality of the first display area and the second area of interest comprises less than the totality of the second display;
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUJIT SHAH whose telephone number is (571)272-5303. The examiner can normally be reached Monday-Friday, 9:00 am-6:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chanh Nguyen can be reached on (571)272-7772. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SUJIT SHAH/Examiner, Art Unit 2624                                                                                                                                                                                                        
/MICHAEL A FARAGALLA/Primary Examiner, Art Unit 2624                                                                                                                                                                                                        10/08/2022